Case 6:20-cr-00091-GAP-GJK Document 48 Filed 11/10/20 Page 1 of 1 PageID 179




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                        CASE NO: 6:20-cr-91-Orl-31GJK

ALEXANDER ERIC CRAWFORD

 JUDGE:             Gregory A. Presnell          COUNSEL FOR             Emily C. L. Chang
                                                 GOVERNMENT:
 DEPUTY CLERK:      Lisa Milliron                COUNSEL FOR             David M. Edelstein
                                                 DEFENDANT:
 COURT              Nikki Peters                 PROBATION:              Angela Harris-Butler
 REPORTER:
 SCHEDULED          November 10, 2020            INTERPRETER:            Not Required
 DATE/TIME:         10:00 AM


                                    MINUTES ON SENTENCING

Defendant makes a statement to the Court.

SENTENCE IMPOSED as to Count One of the Indictment.

INCARCERATION: 30 months.

SUPERVISED RELEASE: Three years. Special conditions of supervised release: Drug
testing requirements are imposed. Substance abuse aftercare treatment conditions imposed.
Defendant shall cooperate in the collection of DNA.

FINE and cost of imprisonment are waived.

SPECIAL ASSESSMENT of $100.00 is due immediately.

FORFEITURE ORDERED of those assets identified in the Preliminary Order of Forfeiture
entered at Doc. 46.

The defendant is remanded to the custody of the United States Marshal.

The Court recommends to the Bureau of Prisons that the defendant be placed in a facility in the
Eastern District of Wisconsin, if appropriate and available, and that he be permitted to participate
in the residential drug abuse prevention program (RDAP) while he is incarcerated.

Defendant advised of right to appeal.


Time in court: 9:58 a.m. - 10:30 a.m.; Total time in court: 32 minutes
